r
I
           Case 2:19-cv-02293-GAM Document 10 Filed 08/16/19 Page 1 of 4



                          UNITED STATFS DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

    ANDREW R. PERRONG
    1657 The Fairway #131
    Jenkintown, PA 19046
    215-791-6957


                  Plaintiff/ Pro se

    vs.                          CASE NUMBER: 19-2293



    ROBERT STANLEYTRIPKA                                                                                 FILED
    122 HARBOR DR.
    PALM HARBOR, FL 34683                                                                              AUG 16 2019
    727-458-9135                                                                                   B KATE BARKMAN, C.
                                                                                                    y_       -0.. Clerk
    ____________ /Defendant


                   DEFENDANT ROBERT STANLEYTRIPKA'S
      Motion for Extension of Time to File a Res.ponse to Plaintiffs Complaint
                          served on Defendant O'ripka)
                           on or about August 2, 201q._

    COMES NOW, Defendant, Robert Stanley Tripka (Robert)(Bob) for his timely request
    for extension of time to file a precise, accurate and informed response or obtain legal
    counsel, and would state as follows:
        I. Pursuant to Federal Rule of Civil Procedure 6(b), Defendant (Tripka) hereby
            requests a 20-day extension of time till September 12, 2019 to file responsive
            pleadings in this action now pending.
        2. On or before August 2, 2019, Defendant Tripka was served with Plaintiffs
            Complaint and needs more time to either find Legal Counsel or respond in the
            most accurate and precise way possible.
        3. Defendant (Tripka) has reached out via email and made a GOOD FAITH EFFORT
            to keep this matter from before the Court yet Plaintiff has blatantly refused to any
            extension of time to keep from a waste of Courts time. (See Exhibit "A" attached
            and by reference made a part of this action)
        4. Other Individual Defendants, Tripka has spoken with have indicated they will also
            be seeking an extension of time as Tripka is now to properly form a correct and
            informative answer or other motions to the Court.
        5. Under the circumstances, Defendant (Tripka) hereby memorializes his request
            that the Court extend Defendant's Tripka's response date in order that Defendant
            (Tripka) not inadvertently miss a deadline for filing its correct and accurate
           response to the Compliant filed by Plaintiff.
       6. For the foregoing reasons, Defendant Tripka, with consent of this Honorable Court
           Defendant (Tripka) respectfully requests an extension of time to file responses to
           Plaintiffs Complaint now pending before this Court until September 12, 2019.

                                 CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a true and correct copy of the forgoing has been
    furnished to Andrew R. Perrong/ Prose, this 13th day of August 2019, via US Postal
    Service, email @ andyperrong@gmail.com and thee-portal service of the UNITED
    STATFS DISTRICT COURT EASTERN DISTRICT OF PENNSYLVANIA.
Case 2:19-cv-02293-GAM      Document
                  Respectfully Submitted 10 Filed 08/16/19 Page 2 of 4
                        Robert S. Tripka /s/



                      Robert S. Tripka
                     122 Harbor Dr.
                     Palm Harbor, Fl 34683
                    Tripbob4@gmail.com
                     727-458-9135
                        Pagel of2
      Case 2:19-cv-02293-GAM Document 10 Filed 08/16/19 Page 3 of 4



                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

ANDREW R. PERRONG
1657 The Fairway #131
Jenkintown, PA 19046
215-791-6957


            Plaintiff/ Pro se


vs.                        CASE NUMBER: 19-2293



ROBERT STANLEYTRIPKA
122 HARBOR DR.
PALM HARBOR, FL 34683
727-458-9135



____________ /
             Defendant


                                       Order


      Upon consideration of Defendant Robert Stanley Tripka's Motion for Extension
of Tune to File a Response to Plaintiffs multiple count Complaint, it is hereby:
       ORDERED that Plaintiff Robert Stanley Tripka's Motion for Extension of Time to
File a Response is Granted; and it is further
        ORDERDED that Defendant Robert Stanley Tripka has until September 12, 2019
to file a response to Plaintiffs multiple count Complaint.
      SO ORDERED.


Date:-------


                                       Honorable Gerald Austin McHugh
                                       United States District Judge

                                     Pagel of2
:I E•   a   4M Ei   aaa      L&at!
                               r-    W<j          13FT'?C ·· ;a  ]                     •azer .·. -.· .·.
                                                                             · · -:rr:z::=
                                                                                   ..""' ~NLtd
                                        Case
                                         ..r 2:19-cv-02293-GAM Document 10 Filed 08/16/19      Page 4 of 4

                                                                                                                                                               SHIP
•q"l
ISIA                                                    B   mi r.oN 'V90 ~ 1aqe1                                                                   BL
                                                                                                                                                               TO:
                                                 @WOO"SdSn .LV sn .LISIA
                                                                                                                                              ..wo::n              601 MARKET ST
                                                                                                                                                                   RM 2609
                                                                                                                                                                   PHILADELPHIA
                                                                                            il"·l''t
                                                                                            [ g: i
                                                                                            ~   :I   9                                                                  USPS TR~
                                                                                            I
                                                                                            . a-~ 11-I:                                                                         I
                                                                                                f. !.:i

                    *MAIL*                                                                                 PRIORITY.
               1:::1      O:ATE OF DELIVERY SPECIFIED*
                                                                                                           * MA IL *                                    ,1            9505   s 141
                                                                                                           FROM:

               Iii_       USPS TRACKING™ INCLUDED*                                                          l<,\~lPtt
                $         INSURANCE INCLUDED*                                                                       ~DB ;2.0
             ~            PICKUP AVAILABLE          )        ~          {{ ..
                                                                                                                     o 2urv~ ve,          )
                                                                                                                                                             J{if,o
                          * Domestic only          ~
                                                   Ai'·      ·
                                                                 ...   ia. "··.":.11
                                                                       ·~.)


                                                                       ~




              WHEN USED INTERNATIONALLY,
                                                                                                               ( Lt,!< ll.
                                                                                                                          TO:
                                                                                                                                      vf
                                                                                                                                                    .
                                                                                                                                                  C.ov fl\
                                                                                                                                                                   -
                A CUSTOMS DECLARATION                                                                                                 J
                    LABEL MAY BE REQUIRED..                                                                    \J    5 D~S--'f\~GT                Cuu ,.,-,-           E.O o-t- f !
                                                                                                               2 (            0   1   US CcJu tZTµ 6 v56·
                                                                                                               /    A-,   I   NJ A 12.. lt     er            "fl
